
	

116 SRES 66 IS: Rejecting the use of Government shutdowns.
U.S. Senate
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 66
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2019
			Mrs. Feinstein (for herself, Ms. Collins, Ms. Klobuchar, Ms. Smith, Mr. Cardin, and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on Appropriations
		
		RESOLUTION
		Rejecting the use of Government shutdowns.
	
	
 Whereas the Government shutdown that began on December 22, 2018 (referred to in this preamble as the Government shutdown), lasted 35 days before ending on January 25, 2019, becoming the longest shutdown in the history of the United States;
 Whereas the Congressional Budget Office has estimated that the Government shutdown caused an $11,000,000,000 decline in the gross domestic product of the United States, $3,000,000,000 of which will never be recovered;
 Whereas the Government shutdown caused significant harm to the United States by disrupting important activities and services carried out by—
 (1)the Department of Agriculture;
 (2)the Department of Commerce; (3)the Department of Homeland Security;
 (4)the Department of Housing and Urban Development; (5)the Department of the Interior;
 (6)the Department of Justice; (7)the Department of State;
 (8)the Department of Transportation;
 (9)the Department of the Treasury; (10)the Environmental Protection Agency;
 (11)the National Aeronautics and Space Administration;
 (12)the National Science Foundation; and (13)other Federal agencies;
 Whereas, according to the Administrative Office of the United States Courts, the Government shutdown caused delays and uncertainty within the judicial branch of the Government, a branch co-equal with the legislative branch and the executive branch;
 Whereas the Government shutdown created unnecessary chaos and, in many cases, financial hardship for the approximately 800,000 Federal workers who were forced to go without paychecks during the duration of the Government shutdown and for the families of those Federal workers;
 Whereas the Federal workers working without pay or furloughed as a result of the Government shutdown experienced preventable hardship due to no fault of their own, and Federal contractor employees affected by the Government shutdown may never recover the entirety of their lost wages;
 Whereas private businesses working with Federal agencies affected by the Government shutdown saw a reduction in income and indirect consequences, including—
 (1)issues with obtaining Federal permits, loans, and grants; and
 (2)in the case of small businesses with Federal contracts, not having enough work for the employees of those small businesses;
 Whereas airports experienced delays during the Government shutdown, as Transportation Security Administration agents and air traffic controllers, who remained on the job, dedicated to the safety of every flight, were forced to work without pay in an already stressful profession;
 Whereas the Government shutdown— (1)suspended the use of E-Verify technology by employers to verify the immigration status of their workers;
 (2)caused a 10-percent increase in the backlog of cases in the immigration court system; and (3)forced members of the Coast Guard, U.S. Customs and Border Protection, and U.S. Immigration and Customs Enforcement to miss 2 paychecks and suffer severe financial hardship;
 Whereas the Government shutdown threatened public health by hampering the operations of the Food and Drug Administration, limiting—
 (1)the ability to address critical medical drug shortages; and (2)Federal oversight of the food supply and medical products in the United States;
 Whereas, according to the FBI Agents Association, the Government shutdown inhibited the Federal Bureau of Investigation from carrying out the full operations of the Bureau;
 Whereas seniors at the Maritime Academies were unable to take licensing exams due to the Government shutdown, which will significantly delay the job searches of those seniors, and merchant mariners were unable to renew licenses;
 Whereas thousands of low-income senior or disabled households were at risk of losing rental assistance during the Government shutdown;
 Whereas small nonprofit groups across the United States that assist the homeless and victims of domestic violence were unable to access grants when employees were furloughed;
 Whereas, in the wake of one of the deadliest and most destructive wildfires in the history of the United States, the Forest Service was forced to suspend wildfire prevention efforts due to the Government shutdown;
 Whereas the Government shutdown harmed the National Parks and tourism that supports the National Parks, and resulted in—
 (1)iconic Joshua trees being damaged and chopped down;
 (2)historical artifacts being stolen;
 (3)animals being harassed; and (4)sensitive habitat being trampled;
 Whereas the Government shutdown— (1)severely limited the ability of the National Oceanic and Atmospheric Administration (referred to in this preamble as NOAA) to fulfill critical regulatory and resource management responsibilities;
 (2)kept numerous fishermen off the water in New England and other coastal areas because those fishermen were unable to obtain required permits from NOAA; and
 (3)created a significant backlog of work on many critical initiatives of NOAA; and Whereas the Federal Government has experienced 21 shutdowns since 1976, ranging in duration from 1 day to 35 days: Now, therefore, be it
		
	
 That the Senate— (1)affirms that, no matter how long a Government shutdown lasts, a Government shutdown causes unnecessary pain—
 (A)to Federal workers; and (B)to the people of the United States;
 (2)rejects the future use of a Government shutdown as a negotiating tactic; and (3)believes that the Government should never resort to a shut down again.
			
